In re Oestreicher, David W., II; — Third Party(ies); applying for supervisory and/or remedial writ; Parish of Jefferson, 24th Ju*184dicial District Court, Div. “I , No. 366-598; to the Court of Appeal, Fifth Circuit, No. 97-CW-0514.
Granted. Relator is ordered to supplement his application for supervisory writs to the court of appeal with the required documentation, and the matter is remanded to the court of appeal for consideration of the application as supplemented.
TRAYLOR, J., would deny the writ.
JOHNSON, J., not on panel.